  Case 4:20-cv-00226-ALM Document 8 Filed 05/18/20 Page 1 of 2 PageID #: 59




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

AKOLOUTHEO, LLC,

    Plaintiff,
                                                               CIVIL ACTION NO.: 4:20-cv-226
    v.
                                                               JURY TRIAL DEMANDED
INFORMATICA CORP.

     Defendant.



                      PLAINTIFF’S NOTICE OF PENDING DISMISSAL

         PLEASE TAKE NOTICE that the parties in this case have reached agreement on

resolution of this case, and they are currently finalizing that resolution. The parties anticipate

filing a dismissal of this case no later than June 12, 2020.


May 18, 2020                                    Respectfully Submitted,
                                              By: /s/ Ronald W. Burns
                                                   Ronald W. Burns
                                                   Texas State Bar No. 24031903
                                                   RWBurns & Co., PLLC
                                                   5999 Custer Road, Suite 110-507
                                                   Frisco, Texas 75035
                                                   972-632-9009
                                                   rburns@burnsiplaw.com

                                                   ATTORNEY FOR PLAINTIFF
                                                   AKOLOUTHEO, LLC




                                                 [1]
  Case 4:20-cv-00226-ALM Document 8 Filed 05/18/20 Page 2 of 2 PageID #: 60




                                CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5. As such, the foregoing was served on all counsel of record
who have consented to electronic service. Local Rule CV-5. Pursuant to Fed. R. Civ. P. 5 and
Local Rule CV-5, all others not deemed to have consented to electronic service will be served
with a true and correct copy of the foregoing by email, on the 18th day of May, 2020.


                                                /s/ Ronald W. Burns
                                                Ronald W. Burns




                                               [2]
